 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBellEnergyManagement Corp,BellSheetmetalCorporation,B & E Sheetmetal,and Bell Heating and Air Conditioning,IncandLocal 295-295C,InternationalUnion of Operating Engineers,Air Conditioning&Refrigeration, AFL-CIO and Sheet Metal Workers InternationalUnion Association,Local Union 38, Party tothe ContractCase 2-CA-21385September 30 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn October 8 1986 Administrative Law JudgeSteven Davis issued the attached decision The Respondent i Bell EnergyManagementCorpBellSheetmetal Corporation B & E Sheetmetal andBell Heating& Air Conditioning Inc filed exceptions anda supporting brief The General Counselfiledan answeringbriefcross exceptions and abrief in support of the cross exceptions The Respondent thereafter filed an answering briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge srulings2 findings andconclusions as modified below and to adopt therecommended Order 3As set forth more fully in the judge s decisionthe facts establish that the Respondentbecame amemberof a multiemployer association known astheAssociation ofMasterRefrigeration& AirConditioningContractorsInc(Association) inearly 1984 In order to become a member the Respondent agreed to be bound by a collective bargaining agreementthat existed between the Association and Local 295-295CInternationalUnion ofOperatingEngineersAir Conditioning & RefngerationAFL-CIO (Local 295) The Respondenthonored the terms of this contract through its expiration date of March 31 1984 When this contractexpired the Respondent agreed to be bound by asuccessoragreementthat was effective from April11984 through March 31 1987 The Respondentabided by the terms of this contract until approxiiThe judge found that the named Respondents constitute a single employer and are alter egos within the meaning of theAct Noexceptionsto these findings were filed2The Respondent has excepted to the judge s ruling permitting the admission of certain duplicates into evidenceHaving reviewed the entirerecordwe find that the judge properly admitted the duplicates into evidence because no genuine question exists regarding the authenticity ofthe originals nor the accuracy of the duplicates2 The General Counsel s request for a visitatonal clause is denied SeeCherokeeMarine Terminal287 NLRB 1080 (1988)mately August 1985 when it ceased making certainfund contributions and dues checkoff paymentsWhen Local 295 notified the Respondents ownerAlfred Bell on November 19 1985 that the Respondent was 3 months late in making fund contrabutions and dues payments Bell stated that the Respondent was no longer honoring the Local 295contract because it had signed a contract withSheet Metal Workers International Union AssociationLocal Union 38 (Loco 1 38) Indeed the Respondent had signed a contract with Local 38 onNovember 13 1985 4 and has since abided by theterms of that contractwhich was effective fromJuly 1 1984 to June 30 1987 Despite Local 295 sprotests on November 19 1985 the Respondentwithdrew recognition from Local 295 and repudiated the contract It however did send Local 295payment for the delinquent September Octoberand November contributionsand dues assessmentsinDecember 1985The judge found that the Respondent violatedSection 8(a)(5) and (1) by withdrawing recognitionfrom and repudiating its collective bargainingagreementwith Local 295 In reaching his concluSionthe judge initially indicated that he could notdecide from the record whether Section 8(f) s provisions applied to the Respondent as an employerengaged primarily in the building and constructionindustry 5 Nonetheless the judge found that evenifSection 8(f) applied to the Respondent Local295 was presumptively the majority representativeof the Respondents employees for the duration ofthe contract between Local 295 and the Respondent 6Consequentlyhe concluded that the Respondent could not lawfully repudiate this contractor withdraw recognition from Local 295The Respondent has excepted to the judge s failure to find that it is a construction industry employer within the meaning of Section 8(f) and to4 The events leading up to the execution of the contract between theRespondent and Local 38 are fully set forth in thejudge s decision5 Sec 8(f) provides in relevant part as followsIt shall not be an unfair labor practice,for an employer engagedprimarily in the building and constructionindustry to make an agreement covering employees engaged (or who upon their employmentwill be engaged)in the building and construction industry with alabor organization of which building and construction employees aremembers(not establishedmaintained or assisted by any action defined in section 8(a) of thisAct asan unfair labor practice)because(1) the majority status of such labor organization has not been established under the provisions of section 9 of this Act prior to themakingof suchagreement6 In making this determination the judge relied on the principles setforth inAuthorized Air Conditioning Co236 NLRB 131 fn 2 (1978) TheBoard stated in that decision that when a single employer joins a multiemployer association and adopts that associations collective bargainingagreement the single employers unitmerges into the multiemployerunit so that the relevant unit becomes that of multiemployer associationWe note that inJohn Deklewa& Sons 282 NLRB 1375 (1987) the BoardoverruledAuthorized Air Conditioningand its progeny to the extent thatthey applied the merger doctrine in 8(t) cases291NLRB No 23 BELL ENERGY MANAGEMENT CORPthe judges conclusion that it could not lawfullywithdraw recognition from and repudiate its contractwith Local 295 Contending that the recordestablishes that it is a construction industry employer under Section 8(1) the Respondent arguesthat the contract it signed with Local 295 was aprehire agreement that was voidable at any pointThe General Counsel has excepted to the judge sfailure to find that the Respondent isnot aconstruction industry employer within the meaning ofSection 8(f) She argues that the Respondent wasnot primarily engaged in the building and construction industry when it signed the relevant agreementwith Local 295 in early 1984 because it primarilyserviced air conditioning systems For the reasonsset forth below we find that Section 8(f) is inapplicable and that the Respondent violated Section8(a)(5) and (1) by repudiating its contract with andwithdrawing recognition from Local 295As the Respondent seeks the protection of theexception set forth in Section 8(f) it has the burdenof proving that it is an employer primarily engagedin the building and construction industryPaintersLocal 1247 (Indio Paint)156NLRB 951 fn 1(1966)On the basis of the record before us wecannot find that the Respondent has met its burdenAlthough the Respondent has offered the testimony of its owner Alfred Bell to support its contentionwe agree with the judge s finding that Bell stestimony was contradictory and confusingBelltestified initially that 75 percent of his businessduring early 1984 consisted of air conditioningservice work at Caldor department stores pursuantto a service contract The balance he testifiedconsisted of the fabrication and installation of heating and air conditioningductworkThereafterBell testified that service work constituted only 33-50 percent of his business during that period 7 Furthermore although the multiemployer association sattorneyN George Turchin testified that employers belonging to the Association generally performed construction work he indicated that he didnot know the specific type of work performed bythe Respondent As we are unable to determine thetype of work primarily performed by the Respondent on the record before us we are unable affirmatively to find that the Respondent has proved thatit is an employer primarily engaged in the buildingand construction industryWe therefore reject theRespondents contention that its contract withLocal 295 was an 8(f) prehire agreementWe fur7Thejudge erroneously found that Bell in his later testimony statedthat installations accountedfor 75 to80 percent of his business in early1984 Therecord establishes that Bell actually testified that75 to 80 percent of his installation work during this period occurred in buildings thatwere already erected169ther find that the Respondent has not advancedany lawful reason for repudiating its contract withand withdrawing recognition from Local 295 Accordinglywe affirm the judge s finding that theRespondent violated Section 8(a)(5) and (1)We also adopt the judge s finding that the Respondent, unlawfully assisted Local 38 in violationof Section 8(a)(2) and (1) As the contract that theRespondent entered into with Local 38 contained aunion security clausewe also adopt the judge sfindingthattheRespondent violated Section8(a)(3) and (1) by enforcing that clause Althoughthe Respondent has argued that it was entitled toenter into an 8(f) prehire agreement with Local 38we have rejected the Respondents argument thatSection 8(f) applies to it 8THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practiceswe will order thatitcease and desist and take certain affirmativeaction designed to effectuate the policies of theActWe will order the Respondent to cease recognizingLocal 38 and honoring its contract withLocal 38 and will order the Respondent to complywith the terms of its 1984-1987 collective bargaining agreement with Local 295We will also orderthe Respondent to transmit the required contributions to the welfare and pension funds as requiredby the collective bargaining agreement betweenLocal 295 and the Respondent 9 We will furtherorder the Respondent to make the employeeswhole for any losses they may have suffered as aresult of the Respondents failure to comply withthe collective bargaining agreement with Local 295as of November 19 1985 Local 295 and the employees will be made whole for their losses in themanner prescribed inOgle Protection Service1838Even if we had concluded that the Respondent was a constructionindustryemployerwithin the meaning of Sec 8(1)we would still findthat the Respondents agreement with Local 38 violated Sec 8(a)(2) because 8(f) s terms prohibit the execution of an agreement that is the resultof unlawful assistance SeeOilfieldMaintenance Co142NLRB 13841385-1386 (1963)Bear Creek Construction Co135NLRB 1285 1286(1962)9 Because the provisions of employee benefit fund agreements are vanable and complex the Board does not provide at the adjudicatory stageof the proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments Therefore any additional amount owed with respect to the welfare fund and the pension fund will be determined in accordance with the procedure set forth inMerryweather Optical Co 240NLRB 1213 1216 fn 7 (1979)The Respondent will also reimburse its employees for any expenses ensuing from its failure to make contributions to the funds established bythe collective bargaining agreement between Local 295 and the RespondentKraft Plumbing252 NLRB 891 fn 2 (1980) enfd 661 F 2d 940 (9thCir 1981)Our make whole remedy includes the requirement that the Respondentremit to Local 295 all dues and fees it should have deducted from employeeswages and remitted pursuant to the terms of the collective bargaining agreement 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNLRB 682 (1970)with interest on any amountsdue paid in the manner prescribedinNewHorizonsfor theRetardedtoORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent Bell EnergyManagement Corp Bell Sheetmetal CorporationB & E Sheetmetal and Bell Heating and Air Conditioning IncMahopac New York its officersagents successors and assigns shall take the actionset forth in the Order10 283 NLRB 1173 (1987) Interest on and afterJanuary 1 1987 shallbe computedat the shortterm Federal rate for the underpayment oftaxes as set out in the 1986 amendmentto 26 U S C §6621 Interest onamounts accruedprior toJanuary 11987 (theeffective date of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)Richard L De Steno Esqfor the General CounselJeffrey SDubin EsqLake Success New York for theRespondentDECISIONSTATEMENT OF THE CASESTEVEN DAVIS Administrative Law JudgePursuantto a charge filed on 4 December 1985 and a first amended charge filed on 28 January 1986 by Local 295-295CInternational Union of Operating Engineers Air Conditioning & RefrigerationAFL-CIO (Local 295) a complaintwas issued by Region 2 of the National Labor RelationsBoard on 31 March 1986 against Bell EnergyManagement Corp Bell Sheet Metal Corporation B &E Sheetmetal and Bell Heating and Air ConditioningIncThe complaint alleges essentially that Respondents (a)are alter egos and a single employer 1 (b) refused toabide by the contract with Local 295 which they entered into as employer members of the Association ofMaster Refrigeration & Air Conditioning ContractorsInc (Association) (c) entered into a contract with SheetMetalWorkers International Union Association LocalUnion 38 (Local 38) having a union security clause notwithstanding that Local 38 had not been designated by amajority of the unit employees (d) solicited an employeeto organize a meeting with other employees in order toinduce them to abandon their support for Local 295 andto encourage them to join Local 38 and (e) interrogatedan employee about a unionmeetingRespondents answer denies the material allegations ofthe complaint and raises certain affirmative defenses thatwill be discussed infraThe case was heard before me on 21 and 22 May 1986in New York City1 Inasmuch as I find that Respondents are a single employer I willrefer to them hereafter as RespondentOn the entire record including my observation of thedemeanor of the witnesses and after consideration of thebriefs filed by the General Counsel and Respondent Imake the followingFINDINGS OF FACTIJURISDICTIONRespondent admits that each of the named companiescollectivelyperforms services valued in excess of$50 000 directly for other firms located outside NewYork State and that each of them is and has been an emplover engaged in commerce within the meaning of Section 2(2) (6) and (7) of the Act Respondent also admitsthatLocal 38 and Local 295 are labor organizationswithin the meaning of Section 2(5) of the ActI accordingly find and conclude that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2) (6) and (7) of the Act and that Locals 38and 295 are labor organizations within the meaning ofSection 2(5) of the ActIIALLEGED UNFAIR LABOR PRACTICEA Respondents Status as a Single Employer andAlter EgoAlfred Bell went into business in 1980 The corporatename chosen for the Company was Bell Heating and AirConditioningHowever that name was not available sotheCompany was incorporated under thename BellEnergy Management Corp Because Bell still wanted touse the name Bell Heating and Air Conditioning he operated thereafter as Bell EnergyManagement Corpd/b/a Bell Heating and Air ConditioningBell also formed another company B & E Sheetmetalwith a partner That partnership was not successful anditwas discontinued and not incorporated but in early1984Bell used the name B & E Sheetmetal in varioustransactions including that related to Local 295 and theAssociationAbout May 1984 Bell formed Bell Sheetmetal Corporationbut he did not operate under that name untilabout November 1985 when he signed a contract withLocal 38Bell testified that he has essentially two companiesBellEnergy Management d/b/a Bell Heating and AirConditioningwhich does installation and service of airconditioning ventilation and heating systems in residentialcommercial and industrial buildings and Bell Sheetmetal Corporation a sheetmetal department which fabncates and installs the ductwork used for such systemsBell stated that when ductwork is required Bell SheetmetalCorporation acts as the subcontractor to BellEnergy Management but no separate contracts for service are signed in behalf of Bell Sheetmetal CorporationThe employees needed forBell SheetmetalCorporation s operations were obtained from Bell Energy Management Bell first testified that he does business nowwith those two companies with the same employeesHowever he later testified that in November 1985 hehad different employees in the two Companies and he BELL ENERGY MANAGEMENT CORP171maintained separate records payrolls and employmentlists for the two operationsBell testified that he owns all the assets of Bell EnergyManagement and Bell Sheetmetal His home isthe officeof the Companies and his garage is their shop It wasstipulated that at all material times the named respondents have occupied and done business from the sameoffice and have the same phone number and that at alltimes Bell has controlled all aspects of the Companiesoperations including establishing labor relations policiesHe further stated that in early 1984 Bell Energy Management paid the bills for all of his operationsB Bell Joins the AssociationOn 19 January 1984 the Association sent a letter toBellHeating and Air Conditioning welcoming it as anew member of the Association and requesting that itexecute certain documentsOn 23 January and 8 February Bell signed applications for membership in behalf of Bell Energy Management Inc and B & E SheetmetalrespectivelyThe application statesI [We] hereby apply for membership in the Ass n ofMaster Refrigeration & Air Conditioning Contractors Inc I [We] understand that as a condition [sic]membership and continued membership I [We]shall abide by the By Laws of the Association I[We] agree to be bound by and to comply with theterms of any agreement now existing or which mayhereafter be entered into between the Associationand the International Union of Operating EngineersLocal 295AFL-CIO withthe same force andeffect as though I [We] had executedsame as apartyBell accordingly agreed to be bound by the currentcontract between the Association and Local 295 whichwas effective from 1 April 1981 to 31 March 1984 Heabided by and honored its terms until its expirationRespondents three employees Sebastian Sora AngeloPeragine and William Berndt executed application cardsfor Local 295 on 25 December 1983 and 5 January and24 February 1984 respectivelyAbout 1 April 1984 Bell executed a document inbehalf of B & E Sheetmetal in which he ratified accepted and agreedto be bound by the collectivebargainingagreement entered into on 1April between the Association and Local 295 That contract effective from 1 April1984 to 31 March 1987 statesSUSPENSIONOF ASSOCIATIONMEMBERSHIP Theundersigned member is in good standing with theAssociation and shall be bound by this contractonly as long as he remains in good standing However it is specifically understood and agreed that inthe event such member of the Association is expealed suspended or resigns as such member of theAssociation the Union at its option shall have theright to declare the contract null and void as tosuch member who has been expelled suspended orhas resigned from the Association The undersignedEmployer agrees to notify the Union by certifiedmailwithin thirty (30) days of his suspension orresignationSaid Employer agrees that he will negotiate and enter into an individual collective bargaining agreement with the Union covering his employees within thirty (30) daysAt the time thatBell signedthe ratificationagreementhe executed in behalf of Bell Energy Management Incpromissory notes payable quarterly to the Associationas dues He abided by and honored the terms of the newcontract until about August 1985 making contributionsfor welfarepension dues and assessmentson behalf ofcertain employees 2 Bell conceded that a few monthsbeforeNovember 1985 he ceased complying with theLocal 295 contract and stopped making fund contributions and dues checkoff payments to that unionC Respondent and Local38Charles Hertel the president and business manager ofLocal 38 stated that in October or November 1984 hesaw two employees at a jobsite He asked them who theyworked for They said they worked for Bell Hertelasked them if they were interested in joining a unionThe two men did not replyThat was Hertel s only contact with Bell s employeesuntil July or August 1985 when he was called by BellHertel stated that Bell told him that he wanted to meetwith him to discuss a contract and asked the procedurefor signing a contract About 2 or 3 days later Bell andHertel met Bell told him that he had a contract withLocal 295 but he was forming a new company andwanted to sign a contract with Local 38 3 They discussed wages benefits and the cost to Respondent andBell stated that the Local 38 benefits were comparable tothose of Local 295 The meeting ended with Hertelsaying that he would check to see if Bell could sign acontract and Bell stating that he would (a) take careof Local 295 (b) speak to his employees and (c) callHertelOne or two weeks later Bell called Hertel and toldhim that he wanted to meet to discuss acontractTheymet in August and Bell was given copies of the Local38 contracts Bell told Hertel that he would speak to hisemployees about being represented by Local 38Bell called thereafter and told Hertel that his workerswerewilling to meetwith him to speak about Local38 In September Hertel met with five of Bell s employees at the shop and told them of Local 38 s contractterms and fringe benefits and answered their questionsabout medical coverage In early October Hertel metwith three employees in his office and again answeredtheir questions concerning medical coverage at whichtime they signed applications for membership Thereaf2The last monthlycontributionsreport sent byRespondentto Local295 is for August 1985 All the reports list the Company as B & E Sheetmetal or B & ESheetmetal Corp3 Thiswas apparently a reference to Bell SheetmetalCorp which wasincorporated in May 1984 but not operateduntilthe relationship withLocal38 began 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDterHertel told Bell that three workers joined Local 38and on 30 October he sent Bell contracts for signatureThe contracts were signed on 13 November and areeffective from 1 July 1984 to 30 June 1987 They weresigned by Bell in behalf of Bell Sheetmetal Incbutthe printed portion of one contractliststhe contractingparty asBell HeatingVentilation Air Conditioning 4Since the execution of the contracts Respondents haveabided by all their termsHertel stated that Local 38 enforcesitsunionsecurityclausewhich essentially requires membership in thatUnion as a condition of continued employment within 8days of hire or the effective date of the contractBell s version of his contracts with Hertel is as follows Bell testified that he called Hertel in late spring orsummer 1985 because that Union contacted his workersat certain jobsites and he (Bell) was told by them thatthey were interested in Local 38 Bell met with and toldHertel that he had a contract with Local 295 but thatthe employees no longer desired representation by Local295 and he wanted to explore the possibility of signing acontract with Local 38Bell then told his employees that from the point ofview of the Company which hoped to do large commercialand industrial work it would prefer Local 38 toLocal 295 Bell also told them that the Company wouldgrow with Local 38 that they could attend school 5 receive better benefits and would be better off withLocal 38Bell called Hertel and told him that he spoke to theemployeesHertel said that he wanted to meet withthem Bell then told employee James De Palma thatHertel wanted to speak to them Bell suggested that becauseDe Palma was part of the group interested inLocal 38 he should coordinate the meeting so that Bellwould not be involved Bell called Hertel and told himthat the men agreed to meet with him and De Palmawould handle the arrangementsBell stated that following the meeting which he didnot attend Hertel told him that his employees supportedLocal 38 Bell further stated that 1 day after the meetinghe asked De Palma how did everything go? or whathappened?orwhat s going on?De Palma told himwhat happened and said that the workers decided to joinLocal 38D Respondent Repudiates the Local 295 ContractWilliamGuanno the treasurer and field agent ofLocal 295 testified that on 19 November 1985 hephoned Bell and told him that he was 3 months in arrears in dues assessments and pension and welfare payments to that Union and asked him to become currentBell replied that he did not have to honor the Local 295contract because he was signing a contract with Local38 6 Guarino protested that Bell had a contract withThat is the party to whomHertel sentall his correspondenceAs of atleastMay1984Local 295had no apprenticeship programOn 3 May 1984 the Associationsent a letterto itsmembers which statedthat an apprenticeship program was in the planning stages6At thattime Bell had already signed theLocal 38 contractsLocal 295 and could not recognize Local 38 Bell repliedthat his employees would benefit from membership inLocal 38 as it has an apprenticeship program 7 and thatsome had signed with local 38 and that he (Bell) preferred Local 38Local 295 s officials called Hertel and accused thatunion of raiding Bell s shopOn 10 December Bell sent a letter to Local 295 whichstated that B & E Sheetmetal was no longer in businessand sent checks for final payment for dues assessments pension and welfare funds for the months of SeptemberOctoberandNovemberThe checks weredrawn on the account of Bell Energy Management CorpBell conceded that as of 10 December when he sentthe letterRespondent had not stopped performing itsusual air conditioning heating and sheetmetal workIIIANALYSIS AND DISCUSSIONA Preliminary Matters1Copies of certain documentsRespondent objected to the receipt in evidence of certarn documents because they were photo copies and notthe originals I affirm my hearing rulings overruling theobjections and receiving the documents in evidencea The documents dated January 1984The first document is a letter dated 19 January 1984from the Association to Bell properly addressed to Respondent at its address The letter welcomed him as anew member of the Association and stated that enclosedwas inter alia an application form that he should signThe next document was the application form dated 23January 1984 signed by Bell in which he applied formembership in the Association and agreed to be boundby the current contractN George Turchin attorney for the Association whois the only person responsible for the administration ofthe Associations activities testified that the documentscame from the office of the Association which is also hisofficeHe sent the 19 January letter and verified the information such as the executed application that was received by his office He further stated that the originalswere in his office and that he made the copies on a photostatmachine in his office and sent them to GeneralCounsel who then offered them at the hearingIn additionBell testified that in January 1984 hejoined the Association and abided by the then currentcontractwhich ran until 31 March 1984 He thus ineffect affirmed that he executed the membership applicationb The contracts and related documentsThe two contracts between the Association and Local295 from 1981 to 1984 and from 1984 to 1987 producedat the hearingwere according to Turchin duplicateoriginals of the original documents The original documents signed by the presidents of the Association and7 See fn 5 supra BELL ENERGY MANAGEMENT CORP173Local 295 were seen by Turchin in his office and typedthereDuplicate originals were made by Turchin s officeby photocopying the originals The duplicates were thensent to the Associations members The originals of thecontracts may be in the possession of Local 295 but Turchin was not certainThe final questioned document on the letterhead ofLocal 295 is the agreement by Bell dated I April 1984to ratify accept and be bound by the contract betweenthe Association and Local 295 entered into that dayTurchin testified that the original may have beensigned in his presence but inasmuch as it is a Local 295document that union would keep the original and he retamed a copyBell testifiedevidently referring to the ratificationagreement that he signed an ageeement to be bound bythe Association contract of 1 April 1984 In addition hestated that he entered into a collective bargaining relationshipwith Local 295 in January 1984 and honoredthat contract and also honored until November 1985the subsequent contract dated 1 April 1984Rule 1003 of the Federal Rules of Evidence statesthatA duplicate is admissible to the same extent as anoriginal unless(1) a genuine question is raised as tothe authenticity of the original or (2) in the circumstances it would be unfair to admit the duplicate inlieu of theoriginalIn addition the Second Circuit has held thatAnd if it appearsas it doeshere that what is calledthe secondary evidence is clearly equal in probativevalue to what is called the primary proof and thatfraud or imposition reasonably is not to be fearedthe reason upon which the best evidencerule restsceaseswith the consequence that in thatsituationthe rule itselfmust ceaseto be applicableAn over technical and strained application of thebest evidence rule serves only to hamper the inquery withoutat all advancingthe cause of truthThe fundamental basisthe Supreme Court hassaidUpon which all rules of evidencemust rest-if they are to rest uponreason-is their adaptationto the successful development of the truthFunk vUnited States290 U S 371 372 381There isnot the slightest reason to suspect that this fundamentalbasiswas affected in the presentinstance[US v Manton107 F 2d 834 845 (2d Cir 1939)]Based on the above particularly the testimonial evedence by Bell virtually admitting all of these documentsand the fact that thereisno materialdispute regardingthe content of those documents I affirm myrulings receiving them in evidence 88 TimeShareVacationClub v Atlantic Resorts735 F 2d 61 (3d Cir1984) andUSvRohalla369 F 2d 220 (7th Or 1966) cited by Respondent are distinguishable because in both cases the disputed document the originalor a copywas not offered in evidenceAn affidavitand testimonywere offeredinsteadUS v Alexander326 F 2d 736 (4thCir 1964)isalso distinguishable In that casea copy ofthe document2Matters alleged in the complaint but not in thechargesThe Respondent argues that inasmuch as no 8(a)(3) allegation appears in the original or first amended chargethe inclusion of an 8(a)(3) allegation in the complaint wasimproper and that allegation must be dismissedThe charges allege that Respondent violated Section8(a)(1) (2) and(5) by (a)refusing to bargainwith Local295 by failing to abide by the terms of its contract andwithdrawing recognition and (b) recognizing and bargaining with Local 38 at a time when Local 38 did notrepresent an uncoerced majority of employees Bothcharges contain the language by the above and otheracts the above named employer has interfered with restrainedand coerced employees in the exercise of therights guaranteed in Section 7 of the ActThe complaint alleges that Respondent violated Section 8(a)(2) of the Act by entering into a contract withLocal 38 and that Respondent violated Section 8(a)(3) ofthe Act by entering into a contract with Local 38 contaming a union security clause when Local 38 had notbeen designated by an uncoerced majority of the employeesRespondent asserts that the 8(a)(3) allegation in thecomplaint not present in the charges is not closely related to or of the same class of violation as those alleged inthe charges I do not agreeThe Supreme Court stated inNLRB v Fant MillingCo 360 US 301 307-309 (1959)To confine the Board in its inquiry and in framingthe complaint to the specific matters alleged in thecharge would reduce the statutory machinery to avehicle for the vindication of private rights Thiswould be alien to the basic purpose of the ActOnce its jurisdiction is invoked the Board mustbe left free to make full inquiry under its broad investigatory power in order properly to dischargethe duty of protecting public rights which Congresshas imposed upon it There can be no justificationfor confining such an inquiry to the precise particularizations of a chargeHere we hold only that the Board is not precludedfrom dealing adequately with unfair labor practiceswhich are related to those alleged in the charge andwhich grow out of them while the proceeding ispending before the Board [Citation omitted ]InClark Equipment Co278 NLRB 498 (1986) theBoard in finding that specific allegations were properlyset forth in the complaint although they were not contamed in the charge reaffirmed its holding inTexas Industries139NLRB 365 366 (1962) enfd in relevantpart 336 F 2d 128 (5th Cir 1964)was improperlymade causing material partsof it to beabsentThe copywas then altered by the addition of thosemissing items 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt is well established that a charge is not a pleading but merely serves to initiate a Board investigation to determine whether a complaint shall beissuedSubject only to the requirement that theremust be some relationship between the allegations inthe complaint and the language of the charge it isthe function of the complaint and not the chargeto serve notice upon a respondent of the particularconduct alleged to be violative of the ActThe Board has recently stated that [s]o long as thecharge itself is timely the complaint may allege anymatter closely related to the controversy as growing outof the charged conduct or related to the ocntroversywhich produced the charge or which relates back to ordefines the charge more preciselyRaytheon Co 279NLRB 245 (1986) The Second Circuit has agreed withthis viewNLRB v Dinion Coil Co201 F 2d 484 491(2d Cir 1952)Here the charges allege a violation of Section 8(a)(2)inRespondents recognizing and bargainingwith Local38 when that Union did not represent an uncoerced majonty of employees Thus the chargesallege the improper recognition and bargaining engaged in between Respondentand Local 38 The complaintalso alleges as apart of that improper dealing that Respondent violatedSection 8(a)(2) by entering into the contract with Local38Respondent does not complain about that allegationof the complaint apparently because an 8(a)(2) violationwas alleged in the chargeHowever Respondent complains that the 8(a)(3) allegation in the complaint-that the contract contained aunion security clause and was entered into and maintamed when Local 38 did not represent an uncoercedmajority of the employees-was not in the chargeIt is clear that the 8(a)(3) allegations in the complaint-the execution of a contract containing a union secunty clause with a minority union-are directly relatedto and the consequence of the improper recognition andbargaining alleged in the charges Thus in fact the complaint deals with the same event as the charge-the improper recognition and bargaining with Local 38Sherwood Ford264 NLRB 863 865 (1982) The execution ofthe contract and the inclusion of a union security clauserelate to and grow out of the course of conduct-therecognition and bargaining with Local 38-which wasalleged in the chargesThe Board in holding that where as here an 8(a)(3)allegation was properly included in a complaint althoughabsent from a charge concludedIn the circumstances the allegation of the complaintin question is interrelated in kind and time withthose specifically set forth in the charge and thereexists a legally sufficient relationship between thesubject [matter] of the charge and that of the complaint[OlympicMedical Corp236 NLRB 11171122 (1978)]On the foregoing I find no merit to Respondents contention that the complaint paragraphs alleging violationsof Section 8(a)(3) should be dismissed 9B The Alter Ego and Single Employer IssuesThe General Counsel alleges that about November1985Bell Sheetmetal was established by B & E BellEnergy and Bell Air Conditioning as a subordinate instrument to and a disguised continuation of those Companiesand since that time all the Respondents havebeen affiliatedbusinesseswith common officers ownershipmanagementand supervision have formulated andadministered a common labor policy affecting the employees of the companies have shared common premisesand facilities have interchanged personnel have provided services for each other and have held themselves outas a single integrated business enterprise and are alteregos and a single employer within the meaning of theActThe factors for finding single employer and alter egostatus aremuch the sameMineWorkers Local 1329(Alpine Construction)276 NLRB 415 fn 3 (1985)The Boardstated inContee Sand & Gravel Co 274NLRB 574 585 (1985)The Board finds more than one enterprise to be asingle employer where there is common ownershipand financial control which is actual rather than potentialcommon management interrelation of operationsand centralized control of labor relationsBut it is not essential that all of these elementsbe presentAs to whether an enterprise is thealter ego of another the Board looks to a greaternumber of factors such as whether the enterpriseshave substantially identical ownershipmanagementbusiness purpose operation equipment customersand supervision of employeesThere is also anadditional factor which the Fifth Circuit describesinCarpenters Local 1846 v Pratt Farnsworth690F 2d 489 508 (5th Cir 1982) in the followingwordsHowever the focus of the alter ego doctrineunlike that of the single employer doctrine is onthe existence of a disguised continuance or an attempt to avoid the obligations of a collective bargaining agreement through a sham transaction ortechnical change in operations [Citations omitted ]However absent a disguised continuance the Boardgenerally finds alter ego status only where the two enterpriseshave substantially identical ownership businesspurposemanagement supervision customers operationand equipmentT E Elevator Corp268 NLRB 1461(1984)eElectricalWorkers IBEWLocal 46(NECA)277 NLRB 1235 (1985)cited by Respondentis inappositeThatcase involved a situation whereno charge had been filed against an employer but that employer wasnamed in the complaint BELL ENERGY MANAGEMENT CORPThe evidence establishes that Alfred Bell owns all theassets of Bell SheetmetalCorp andBell Energy Management d/b/a Bell Heating and Air Conditioning histwo main companies In addition he owns another company B & E Sheetmetal which he used in his relationship with the Association and Local 295 Bell SheetmetalCorp is the subcontractor for Bell Energy Managementand employees needed for Bell Sheetmetal were obtainedfrom Bell EnergyManagement Bell s home isthe officefor allthe companies and his garage isits shopAll ofthe companies have occupied and done business from thesame office and have the same phone number and Bellhas controlled all aspects of the companies operationsincludingestablishinglaborrelationspoliciesBellEnergy Management paid the bills for all of his operationsBased on the above facts the evidence could not beclearer that because all companies operated at the samelocation and because of the identity of ownership financial control common management and supervision interrelation of operations and centralization of control oflabor relations and also identical employees customersoperationand equipment between all the Respondentcompanies I find and conclude that Respondents BellEngery ManagementCorp d/b/a Bell Heating and AirConditioningBell Sheetmetal Corporation and B & ESheetmetal all constitute a single employer and are alteregos of each otherElevator Sales & Service278 NLRB627 633 (1986)Rogers Cleaning Contractors277 NLRB482 489 (1985)Super Save273 NLRB 20 28 (1984)J M Tanaka Construction249 NLRB 238 241 (1980)Crawford Door Sales226 NLRB 1144 (1976)Ialso find that Bell Sheetmetal Corporation was utilized as a disguised continuance of Respondents operations in order to avoid its obligations as an Associationmember to honor the collective bargaining agreement between the Association and Local 295JM TanakasupraThus when Bell advised Local 295 in December1985 that B & E Sheetmetal was no longer in businesshe knew as he conceded at the hearing that Respondenthad not ceased performing its usual work Rather Respondent continued performing such work utilizing BellEnergy Management which had never ceased work andBell Sheetmetal Corporationwhich although dormantsince its incorporation in May 1984 was resurrected inNovember 1985 (1 month before the letter was sent) tocontract with Local 38 for the same type of work doneby B & E Sheetmetal when it was under contract withLocal 295 Inasmuch as all the Respondent companiesconstitute a single employer and alter egos it is clearthat Respondent Bell Sheetmetal Corporation acted as adisguised continuance of Respondent B & E Sheetmetalin avoiding its obligations under the Local 295 Association contractC The Alleged Refusal toBargainThere is no dispute that Respondent was a member ofthe Association and agreed to be bound by and complywith the terms of the contract between the Associationand Local 295 expiring on 31 March 1984 and the succeeding contractwhich ran from 1 April 1984 to 31March 1987 In fact it did honor and comply with those175contracts until about September 1985 when it ceasedmaking payments to the funds of the Union and when inNovember 1985 it refused to abide by the 1984-1987contract Its answer admits that since about November1985 it refused to abide by the 1984-1987 collective bargaining agreementThe Board stated inElevator Sales & Service 278NLRB 627 (1986)Absent mutual consent or unusual circumstanceswithdrawal of an employer from a duty establishedmultiemployer bargaining unit can be effected onlyby an unequivocal written notice to the union expressing a sincere intent to abandon the multiemployer unit and pursue negotiations on an individualemployer basis Such written notice must be givenprior to the commencement of negotiationsRetailAssociates Inc120 NLRB388 (1958)Here there was no attempt at withdrawal from theAssociation or from the Association unit and there wasno mutual consent or unusual circumstances warrantingsuch withdrawal Rather as Respondent concedes it repudiated its agreement with Local 295 In December1985 it sent final payments to that Union for the penods it owed with the statement that B & E Sheetmetalwas no longer in businessUnder these facts I find and conclude that by refusingto abide by the current contract between the Associationand Local 295 effective from 1 April 1984 to 31 March1987 and by withdrawing recognition from that UnionRespondent violated Section 8(a)(5) of the ActWmChalson & Co252 NLRB 25 (1980)In addition at the time that Respondent advised that B& E Sheetmetal was no longer in business it was continuing to engage in the same type of work with its othercompanies specifically Bell Sheetmetal Corporation Infactwhen the final payments were sent to Local 295 dueto the alleged cessation of business of B & E SheetmetalRespondent had already been in contractual relationshipfor nearly 1 month with Local 38 through Bell Sheetmetal Corporation I thus find that Bell Sheetmetal Corporation was utilized as a disguised continuance of B &E Sheetmetal in an effort by Respondent to evade its existingbargaining relationshipwithLocal 295 and toevade its contractual and statutory obligation to Local295G & M Lath & Plaster Co252 NLRB 969 (1980)Respondent raises several defenses to the alleged refusal to bargain the (1) inappropriateness of the unit (2)failure of the General Counsel to prove the majoritystatus of Local 295 and(3) defense that Section 8(f) ofthe Act permitted it to repudiate the contractRespondent argues that the General Counsel has notproven the appropriateness of the collective bargainingunit alleged or that Local 295 represented a majority ofRespondents employees or the employees in the Association unitThe unit alleged as appropriate in the complaint and asset forth in the Association contract with Local 295 is asfollows 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAll employees employed by the employer membersof the Association of Master Refrigeration & AirConditioning Contractors Inc in the States of NewYork New Jersey and Connecticut excluding nonworking foremen plant guards office help sales orsupervisors as defined in the ActIt is clear that the appropriate unit is the AssociationunitLocal 295 has been recognized as the collective bargaining agent for the employees in this unit for at least15 years There is no evidence that Local 295 s majorityhas ever been questioned 10 the contract recognizesLocal 295 as the majority representative and Respondent recognized that Union in that unitThe Board recently stated thatIt is well established that a union enjoys an irrebuttable presumption of majority status during theterm of a collective bargaining agreement An employer therefore does not have the right to withdraw recognition of a union during this period onthe basis of a good faith doubt or even actual proofof loss of a union s majority status Inasmuch as thecontract between the Respondent and Local 417had not expired the Respondents good faith doubtof Local 417 s majority status was not a defense toitsrefusal to recognize Local 417 s rpresentativestatus[Sisters ofMercy Health Corp277NLRB1353 1353-1354 (1985) ]Accordingly the assertion that a majority of the Respondent s employees were not members of or represented by Local 295 in April 1984 or that they withdrewtheir support for Local 295later is immaterialbecausethe appropriate unit is the AssociationunitWm Chalson& Co supra at 33Belknap Glass Co240 NLRB 1315(1979)Wayne Electric226 NLRB 409 (1976)SheridanCreations148 NLRB 1503 1505 (1964) In addition theSecond Circuit noted that the fact that an employer mayhave had no union employees at the time of its withdrawal froman association unit isirrelevant to respondent s duty to bargain and to execute the completedagreementNLRB v John J Corbett Press401 F 2d 673(2d Cir 1968)Moreover Section 10(b) of the Act bars any inquiryinto the majority status of Local 295 when it entered intotheAssociation contractMachinists Local 1424 (BryanMfg Co)362 U S 411 (1960)Morse Shoes231 NLRB13 (1977)Respondent asserts that as an employer engaged in thebuilding and construction industry the agreement it ratifeed and adopted in April 1984 was a prehire contractthat it could repudiate at any time before Local 295 represented a majority of its employees or a majority of theAssociations employees Respondent further argues thatinasmuch as there has been no proof that Local 295 represented a majority of the employees in either unit itproperly repudiated the Local 295 contract and validly10 Thefact thatas of1September1984 Local 295no longer had ,funsdiction in NewJerseyis irrelevant to this case Jurisdictionover thatState ceasedafter thecurrent contract was in effectentered into a prehireagreementwith Local 38 I do notagreeSection 8(f) was enacted in order to immunize employers in the building and construction industry from theprovisions of Section 8(a)(5) when they enter a prehireagreementwith and recognizeunionsthat do not represent a majority of employees in an appropriate unit R JSmith Construction191 NLRB 693 694 (1971) Congressrecognized that the occasional nature of employment inthe industry gave rise to unique needsTeamsters Local83 (Stanley Matuszak)243 NLRB 328 330 (1979) Thoseneeds included the employers ability to have availablea supply of skilled craftsmen ready for quick referral intheuniquely temporary transitory and sometimes seasonalconstruction industryand the employer sneed to know his labor costs before making the estimateon which his bid will be basedJim McNeff Inc v Todd461 U S 260 266 (1983)Prehire agreeements do not give rise to a presumptionof majority status on behalf of the unionWhere a unionfails to prove that it has obtained majority status amongemployees in an appropriate unit an employer may withdraw recognition from the union without violating Section 8(a)(5) of the Act Thus a prehire 8(f) contract isnot binding on an employer until such time as the uniondemonstrates that it enjoys the support of a majority ofemployees in an appropriate unitNLRB v Iron WorkersLocal 103 (Higdon Contracting)434 U S 335 (1978)However once a union represents a majority of employees in an appropriate unit the union although initially recognized under Section 8(f) then becomes theemployeesstatutorybargainingrepresentativeandenjoys an irrebuttable presumption of majority status forthe duration of the agreementHageman UndergroundConstruction253 NLRB 60 62 (1980)A threshold question is the nature of Respondent sbusinessfor 8(f) s provisions apply only to an employerengaged primarily in the building and construction industryThe Board has defined that industry as being wherethe work involves the provision of labor whereby matepals and constituent parts may be combined on the building site to form make or build a structureTeamstersLocal 83supra at 331Bell testified that his Company performs service andinstallation(construction)work He stated that in early1984 75 percent of his business was the servicing of theair conditioning units at Caldor department stores pursuant to a service contract The rest of his business consisted of residential and some commercialinstallationswhereby heating and air conditioning duct work wasfabricated at his shop and heating and air conditioningunitswere installedinexistingbuildingsHe furtherstated that the Company has not done any installationson new commercial buildings in which theunits are installed asthe building is erected but it has done installations on new residential buildingsBell s testimonywas contradictory and confusinghowever as he later stated that in the same period installationswere 75-85 percent of his business and 33-50percent was servicing of Caldor stores He added that at BELL ENERGY MANAGEMENT CORP177the time of the hearing two thirds of his business was installationsAssociation Attorney Turchin testified that he did notknow the specific types of work performed by Respondent but that Association members and their employeesgenerally perform construction work including air conditioning heating ventilation and sheetmetal work andto a lesser degree plumbing work He further stated theemployees perform all phases of air conditioning including the installation and repair of new units in commercialand residential buildings heating and ventilation work onexistingbuildingsand buildings being constructedplumbing work and the manufacture and installation ofsheetmetal to be installed in new and existing structuresTurchin also stated that the Association contracts withLocal 295 are not prehire contractsGiven the nature of the testimony particularly concerning Respondents business I am unable to make afinding whether Respondent is an employer engaged pnmarily in the building and construction industryHowever even assuming that Respondent is an employer primarily engaged in the building and construction industry if Local 295 represented a majority of employees in an appropriate unit at any time during thecontracts term that Union would be the statutory representative of the employeesHagemansupraI cannot find that Local 295 represented a majority ofthe employees of Respondent The only evidence regarding that unions representation of Respondents employees are(1) Local 295 authorization cards for Sora Peragine and Berndt dated 25 December 1983 and 5 Januaryand 24 February 1984 respectively (2) monthly contnbution reports to that Union for February 1984 throughAugust 1985 and (3) a payroll sheet for the week ending7 April 1984Bell testified that he began operations in 1980 and thatPeraginewas his first employee 11 Bell and Peragineworked together and Pete Koerner was then hired 12Sora was hired in late 1981William Berndt was hired inDecember 1983 13Bell testified that when the Company had three employees presumably PeragineKoerner and Sora theydid all types of work Thus there was a point at whichRespondent employed only three people-PeragineKoerner and Sora Of those two were members ofLocal 295 Peragine and Sora and the Union wouldtherefore have represented a majority of Respondent semployees However the record is silent concerning exactlywhen Respondents unit consisted of only threeworkersWhat makes matters more confusing is thatwhile Respondent reported to Local 295 for purposes offund contributions that it employed only three and thentwo people during the period February 1984 to August1985 14 its payroll for 7 April 1984 shows that it em11Peragine scardindicates that he began work in mid 198012 Koerner was still onthe payroll as of April 198413 Based on the statement on his authorization card that he was hired 2monthsbeforeits executionla From February1984 to May 1984 Peragine Sora and Berndt InJune 1984 PeragineleftFromJune 1984 to August 1985 Berndt andSora were reportedployed seven or eight unit employees 15 of whom onlytwo-Peragine and Sora-were members of Local 295Local 295 Agent Guarino testified that in the fall of1985 the Union first became aware that Respondent hadmore employees than were being contributed for It accordingly has not been proven that Local 295 represented a majority of the Respondents employees at any timeHigdonsupraHowever because Respondent was part of the multiemployer bargaining unitLocal 295 s majority statuswith respect to Respondent itself is immaterial as its employees would constitute only a small segment of the appropriate unit I find based on the long bargaining history between the Association and Local 295 that thatUnion was presumptively the majority representative ofthe employees in the AssociationunitI further find thatthe presumption of majority status was not rebuttedThereforeRespondent was not free to withdraw recognition or repudiate the bargaining agreementG & MLath & Plaster Co252 NLRB 969 979 (1980)AmadoElectric238 NLRB 37 fn 1 (1978)Authorized Air Conditioning236 NLRB 131 fn 2 (1978)In addition the Board has held that Section 8(f) ismerely a preliminary step that contemplates furtheraction for the development of a full bargaining relationshipRuttmannConstructionCo191NLRB 701 702(1971)Higdonsupra and that Congress intended thatsection to apply to an initial attempt by a union and anemployerto commence such a relationshipBricklayers Local 3 (EasternWashington)162 NLRB 476 478(1966)The Board in that case addedThus the entire legislative history of Section 8(f)(1)is couched in terms of prehire ageeementsa reference which can have no meaning in the situationwhere as here the parties are continuing an existing bargaining relationship under which employeeshave previously been hired Particularly is this sowhere as in this case the previous ageeement contained a lawful union security provision Additionallyone of the most frequently cited portions of thelegislative history of Section 8(f) reveals that theCongress envisioned its prehire provisions as applying only to the situation where the parties were attempting to establish a bargaining relationship forthe first timeIt thus appears that the Association Local 295 contractembodying a long term bargaining relationshipunder which employees in the Association unit had previously been hired and regarding whom a union securityclause had been applied is not subject to attack underSection 8(f)Williams Enterprises212 NLRB 880 885(1974)DallasBuildingTrades164NLRB 938 943(1967)As set forth above I find and conclude that in view ofthe collective bargaining agreement in existence theUnion was entitled to an irrebuttable presumption of majonty status for the duration of the contract According5 Therewas some questionwhether onewas a supervisor and whether another was a clerical employee 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlyRespondent was not free to withdraw recognitionfrom the Union or to repudiate the collective bargainingagreement in midterm By doing so Respondent violatedSection 8(a)(5) and (1) of the ActHageman UndergroundConstructionsupra at 63Respondent asserts that after it repudiated its Association Local 295 contract it properly entered into a prehire agreement with Local 38 I reject that argumentEven assuming that Respondent is an employer engagedprimarily in the building and construction industry Section 8(f) states that its provisions are not available if thecontracting union has been assisted by any action ofthe employer I will find infra that Respondent assistedLocal 38 by (1) making the initial contact with Local 38(2) soliciting an employee to organize a meeting withLocal 38 (3) making its premises available to a Local 38representative for the purpose of holding a meeting toorganize its employees and (4) contracting with Local38 when it was not designed by an uncoerced majorityof Respondents employees and while bound to maintainrecognition of Local 295 during the term of the contractin violation of Section 8(a)(2) of the ActI accordingly find that Respondent could not have anddid not lawfully enter into any contract or an 8(f) contract with Local 38D The Alleged Unlawful Assistance to Local 38 andConversations with EmployeesThe complaint alleges that Bell (1) solicited an employee to organizea meetingwith other employees forthe purpose of inducing them to abandon their supportfor Local 295 and encouraging them to join Local 38and (2) interrogated an employee about a union meetingthat employees had attended on or about the previousdayIn addition the General Counsel urges in his beef thatIfind that Respondent violated Section 8(a)(2) of theAct by making the initial contacts with Local 38 encouraging employees to support Local 38 and making itspremises available to Local 38Without reciting all the evidence set forth above it isclear and I find that Bell initiated the contact with Local38 for the purpose of entering into an agreement withthat Union I reject his testimony that he called Local 38officialHertel because Local 38 contacted his workers atcertain jobsites and told him (Bell) that they were interested in joining I cannot credit Bell s testimony becauseHertelwho I credit in this regard credibly stated thathis only contact with the men was about 8 to 9 monthsbefore Bell s call to him and the contact consisted of hisasking them who they worked for They answered truthfullybut did not reply when Hertel asked if they wereinterested in joininga unionItdoes not appear likelythat Bell s employees were contacted by other Local 38officialsor representatives as Hertel would certainlyhave become aware of the contact and if they were asinterested in Local 38 as Bell claimed Hertel would deftnitely have taken steps to organize them prior to the callfrom Bell 9 months later In addition if as Bell claimshis employees were so interested in Local 38 before hiscall to Hertel (a) Bell would not have had to give Local38 such a strong endorsement-telling them that theCompany preferred Local 38 and would grow with representation by the Union and they would be better offcould attend school and receive better benefits and (b)employees would have known about Local 38 s benefitsand would not have had to question Hertel at two meetrags concerning medical coverageThus the catalyst for the contact with Local 38 wasnot the employees alleged interest in that Union butwas Bell s intent as he told Hertel to start a new Company and sign with Local 38 and his admitted reasonthat he believed that the Company would grow withLocal 38 That new Company was Bell Sheetmetal Corporationwhich although incorporated 1 year earlierand not used was revived for the purpose of contractingwith Local 38After Bell met with Hertel and discussed wages benefitsand the cost to Respondent Bell told employee DePalma that Hertel wanted to speak with the employeesBell suggested that because De Palma was part of thegroup that was interested in Local 38 he (De Palma)should coordinate the meeting so that Bell would not beinvolved Bell then told Hertel that his meeting with employees would be arranged by De PalmaThe meeting was held at Respondents premises andBellwas told by Hertel that his employees supportedLocal 38 One day after the meeting Bell asked DePalma how did everything go? or what happened?or what s going on? and De Palma told him what happened and said that the workers decided to join Local38It is well settled that an employer violates Section(a)(2) of the Act when it renders unlawful assistance to aunion The Supreme Court has held inMachinists Local35 v NLRB311U S 72 (1940) that in finding such aviolation there must be an inference that the employer sassistance denied the employees their right to completeand unhampered freedom in choosing a bargaining representativewithout regard to their employers wishesIt is clearthat by makingthe initialcontact with Local38Respondent made the choice of representative for theemployees notwithstanding that they had already selected Local 295 previously I accordingly find and conclude that Respondent violated Section 8(a)(2) of theActFarmers Energy Corp266 NLRB 722 (1983) enfd730 F 2d 1098 (7th Cir 1984)Freeman C Gaffney Inc205 NLRB 1012 1019 (1973)In addition by soliciting De Palma to organize themeeting with Local 38 and by encouraging its employeesto support that Union Respondent assisted Local 38 inviolationof Section 8(a)(2)MidwesternMining277NLRB221 (1985)EliasMalloukRealtyCorp265NLRB 1225 1229 (1982)Komatz Construction191NLRB 846 851 (1971)I also find that by making its premises available to aLocal 38 representative for the purpose of holding ameeting to organize its employees Respondent violatedSection 8(a)(2) of the ActIcannot find however thatBells questions to DePalma about the previous day s meeting with Local 38constituted unlawful interrogationUnder the circumstances of this case where I find that Bell was the cats BELL ENERGY MANAGEMENT CORPlyst for and engineered the representation by Local 38and where he favored that union and encouraged his employees to join that union it cannot be said that his questioning of De Palma about a meeting that Bell helped arrange the result of which he already knew1° and thepurpose of which (representation by Local 38) hesought is coercive interrogation that reasonably tendedto interfere with the employees Section 7 rightsRossmore House269 NLRB 1176 (1984)The complaint also alleges that Respondent violatedSection 8(a)(2) of the Act by executing a contract withLocal 38 about 13 November 1985 containing a unionsecurity clause at a time when Local 38 was not designated by an uncoerced majority of Respondents employeesWhen Respondent entered into the contract withLocal 38 it was then a member of the Association andbound to the Association Local 295 contract which wasthen in effect and Local 295 was entitled to an irrebutable presumption of majority status at that time Thus byexecuting the agreement with Local 38 Respondentgave unlawful assistance to that Union in violation ofSection 8(a)(2) of the Act because Local 38 did not represent an uncoerced majority of the employees of employer in the Association bargaining unitIndependentAssn of Steel Fabricators231NLRB 264 275 (1977)Stockton Door Co218 NLRB 1053 1055 (1975)OilfieldMaintenance Co142 NLRB 1384 (1963) Because thatagreement contained a union security clause Respondentalso violated Section 8(a)(3) of the ActTHE REMEDYHaving found that Respondent Bell Energy Management Corp Bell Sheetmetal Corporation B & E Sheetmetal and Bell Heating and Air Conditioning Inc asalter egos and as a single employer engaged in certainunfair labor practices I shall recommend that it be ordered to cease and desist therefrom and that it take certarn affirmative action to effectuate the policies of theActRespondent shall be required to cease recognizingLocal 38 and honoring its contract with Local 38 andshall be required to honor the contract it adopted between the Association and Local 295 Respondent shallalso be required to make whole the employees employedby it in the bargaining unit and the funds establishedunder the Association Local 295 collective bargainingagreement and Local 295 for any losses they may havesuffered as a result of Respondents repudiation of thecollective bargaining agreement with interestFox Painting Co263 NLRB 437 (1982) and cases cited there Interest is to be paid in on the amounts owing and is to becomputed in the manner prescribed inFloridaSteelCorp231 NLRB 651 (1977) See generallyIsis PlumbingCo 138 NLRB 716 (1962)16 Before his questionof Depalms Hertel had already told Bell that atthe meeting the employeessupported Local 38CONCLUSIONS OF LAW1791BellEnergy Management Corp Bell SheetmetalCorporation B & E Sheetmetal and Bell Heating & AirConditioning Inc constitute a single employer and arealter egos of each other and at all times material havebeen an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act2Local 295 and Local 38 are labor organizationswithin the meaning of Section 2(5) of the Act3The following employees constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the ActAll employees employed by the employer membersof the Association of Master Refrigeration and AirConditioning Contractors Inc in the States of NewYork New Jersey and Connecticut excluding nonworking foremen plant guards office help sales orsuprvisors as defined in the Act4At all relevant times Local 295 has been and isnow the exclusive representative of all employees in theabove described appropriate unit for the purposes of collective bargaining5By failing and refusing to recognize and bargainwith Local 295 and failing and refusing to apply theterms and conditions of the current collective bargainingagreement to the employees of Respondent in the bargaining unit described above by repudiating the currentcollective bargaining agreement and by withdrawing recognition of Local 295 as the bargaining representative ofits employees in the bargaining unit described above andby utilizing Bell Sheetmetal Corporation as a disguisedcontinuance of other Respondent companies in an effortto evade its existing bargaining relationship and to evadeitscontractual and statutory obligations to Local 295Respondent violated Section 8(a)(5) and (1) of the Act6 By recognizing Local 38 as the collective bargainingrepresentative of its employees by entering into andmaintaining an agreement requiring employees to bemembers of Local 38 when Local 38 did not representan uncoerced majority of the employees in an appropriate unit by soliciting an employee to organize a meetingwith other employees for the purpose of inducing themto abandon their support for Local 295 and encouragingthem to join Local 38 by making the initial contactswith Local 38 by encouraging employees to supportLocal 38 and by making its premises available to Local38Respondent violated Section 8(a)(2) and (1) of theAct7By entering into and maintaining an agreement withLocal 38 requiring membership in Local 38 as a condition of employment when Local 38 did not represent amajority of the employees in an appropriate unit Respondent violated Section 8(a)(3) and (1) of the Act8The unfair labor practices of Respondent as described above affect commerce within the meaning ofSection 2(6) and (7) of the Act9Respondent has not violated the Act by interrogating an employee about a union meeting 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record I issue the following recommendedt7ORDERThe Respondent Bell Energy Management Corp BellSheetmetalCorporationB & E Sheetmetal and BellHeating and Air Conditioning IncMahopacNewYork its officers agents successors and assigns shall1Cease and desist from(a)Giving assistance and support to Sheet MetalWorkersInternationalUnion Association Local Union38 or any other labor organization by soliciting employees to organize meetingswith other employees for thepurpose of inducing them to abandon their support forLocal 295-295CInternationalUnion of Operating EngineersAir Conditioning & Refrigeration AFL-CIO andencouraging them to join Local 38 by making the initialcontactswith Local 38 by encouraging employees tosupport Local 38 and by making its premises available toLocal 38 or in any other manner proscribed by Section8(a)(2) of the Act(b)Recognizing or contracting with Local 38 as therepresentative of any of its employees for purposes ofcollective bargaining unless and until the labor organization has been certified by the National Labor RelationsBoard as the exclusive representative of such employees(c)Giving effect to performing or in any way enforcing its contract with Local 38 effective 1 July 1984 to 30June 1987 or any modifications extension or renewalthereof or any other contract agreement or understanding entered into with Local 38 unless and until saidlabor organization shall have been certified by the Boardas the exclusive representative of the employees(d) Failing and refusing to recognize and bargain collectively with Local 295 as the exclusive bargaining representative of its employees in the bargaining unit consisting ofAll employees employed by the employer membersof the Association of Master Refrigeration and AirConditioning Contractors Inc in the States of NewYork New Jersey and Connecticut excluding nonworking foremen plant guards office help sales orsupervisors as defined in the Act(e)Failing and refusing to apply the terms and conditions of the current collective bargaining ageement between Local 295 and the employer Association to theemployees of Respondent in the bargaining unit described above(f)Repudiating the current collective bargaining agreement and withdrawing recognition of Local 295 as thebargaining representative of its employees in the bargaining unitdescribed above(g) Utilizing Bell Sheetmetal Corporation or any othercompany as a disguised continuance of other Companies17 If no exceptions are filed as providedby Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrdershallasprovided in Sec 102 48 of theRulesbe adopted by theBoard and all objectionsto them shall be deemed waived for all purposesof Respondent in an effort to evade its existing bargaining relationship and evade its contractual and statutoryobligations to Local 295(h) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a) Forthwith implement and apply the terms and conditions of the contract between Local 295 and the employer Association from 1 April 1974 to 31 March 1987to its employees in the bargaining unit described above(b)Make whole its employees in the bargaining unitand Local 295 for lost dues and for any losses of wagesor health benefits coverage as the result of repudiatingthe terms of the contract with interest(c)Make whole its employees in the bargaining unit bypaying to the various fringe benefit funds payments thatshould have been made pursuant to the provisions of theagreement between Local 295 and the employer Association(d)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(e)Post at its Mahopac New York facility copies ofthe attached notice markedAppendix 18 Copies of thenotice on forms provided by the Regional Director forRegion 2 after being signed by the Respondents authorized representative shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany othermaterial(f)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order what steps the Respondent has taken to comply8 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the Nationa]Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT give assistance and support to SheetmetalWorkers InternationUnionAssociationLocalUnion 38 or any other labor organization by solicitingemployees to organize meetings with other employeesfor the purpose of inducing them to abandon their sup-port for Local 295-295CInternationalUnion of Operat BELL ENERGY MANAGEMENT CORP181ing EngineersAir Conditioning & Refrigeration AFL-CIO and encouraging them to join Local 38 by makingthe initial contacts with Local 38 by encouraging employees to support Local 38 and by making its premisesavailable to Local 38 or in any other manner proscribedby Section 8(a)(2) of the ActWE WILL NOTrecognize or contractwith Local 38 asthe representative of any of our employees for purposesof collective bargaining unless and until the labor organszation has been certified by the National Labor RelationsBoard as exclusive representative of such employeesWE WILL NOT give effect to perform or in any wayenforce our contract with Local 38 effective 1 July 1984to 30 June 1987 or any modification extension or renewal thereof or any other contract agreement or understanding entered into with Local 38 unless and untilthe labor organization shall have been certified by theBoard as the exclusive representative of the employeesWE WILL NOT fail or refuse to recognize and bargaincollectivelywith Local 295 as the exclusive bargainingrepresentative of our employees in the bargaining unitconsisting ofAll employees employed by the employer membersof the Association of Master Refrigeration & AirConditioning Contractors Inc in the States of NewYork New Jersey and Connecticut excluding nonworking foremen plant guards office help sales orsupervisors as defined in the ActWE WILL NOT fail or refuse to apply the terms andconditions of the current collective bargaining agreementbetween Local 295 and the employer Association to ouremployees in the bargaining unit described aboveWE WILL NOT repudiate the current collective bargaining agreementand withdraw recognition of Local 295 asthe bargaining representative of our employees in thebargainingunit described aboveWE WILL NOTutilizeBell Sheetmetal Corporation orany other company as a disguised continuance of otherof our Companies in an effort to evade our existing bargaining relationship and evade our contractual and statutory obligations to Local 295WE WILL NOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL forthwith implement and apply the termsand conditions of the contract between Local 295 andthe employer Association effective from 1 April 1974 to31March 1987 to our employees in the bargaining unitdescribed aboveWE WILL make whole our employees in the bargainingunit and Local 295 for lost dues and for any losses ofwages or health benefit coverage as the result of repudiating the terms of the contract with interestWE WILL make whole our employees in the bargainingunit by paying to the various fringe benefit funds payment that should have been made pursuant to the provisionsof the agreement between local 295 and the employer AssociationBELL ENERGY MANAGEMENT CORP BELLSHEETMETALCORPORATIONB & ESHEETMETAL AND BELL HEATING ANDAIR CONDITIONING INC